Citation Nr: 1015246	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2, as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, upper and lower extremities, as secondary to 
diabetes mellitus, Type 2.

3.  Entitlement to service connection for glaucoma (claimed 
as eye condition) as secondary to diabetes mellitus, Type 2.

4.  Entitlement to an evaluation in excess of 10 percent for 
essential hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran was afforded a Board hearing, held by the 
undersigned, in April 2008.  At that time, the Veteran 
testified that his claim for entitlement to service 
connection for diabetes mellitus, Type 2, had been developed 
under an erroneous theory of entitlement.  Instead of service 
connection for diabetes mellitus as a result of exposure to 
herbicides, the Veteran testified that his current diagnosis 
of diabetes was the result of negligent VA steroid treatment.  
The veteran also claimed that he has a current diagnosis of 
diabetic retinopathy.  See Transcript, pp. 4-8, 18.

Therefore, the issues of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for diabetes 
mellitus, resulting from VA steroid treatment, and 
entitlement to service connection for diabetic retinopathy, 
as secondary to diabetes mellitus, Type 2, were raised by the 
Veteran during his Board hearing (see Transcript, pp. 4-8, 
18), but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these issues, and as such they are referred 
to the AOJ for appropriate action. 

The issues of entitlement to service connection for 
peripheral neuropathy, upper and lower extremities, and 
glaucoma, both as secondary to diabetes mellitus, Type 2, and 
the issue of an increased rating for hypertension, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In testimony received during an April 2008 Board hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal of the issue of entitlement to 
service connection for diabetes mellitus, Type 2, as a result 
of exposure to herbicides.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for diabetes mellitus, Type 2, as a result of 
exposure to herbicides.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  See 38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or by 
his authorized representative.  See 38 C.F.R. § 20.204 
(2009).  In April 2008, the Veteran testified that he was 
withdrawing his appeal regarding the issue of entitlement to 
service connection for diabetes mellitus, Type 2, as a result 
of exposure to herbicides.  Instead, the Veteran claimed that 
he wished to pursue service connection for diabetes under a 
different entitlement claim, entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
diabetes mellitus, resulting from allegedly negligent VA 
steroid treatment.  Hence, there remain no allegations or 
errors of fact or law for appellate consideration with 
respect to the original theory of entitlement.  Accordingly, 
the Board does not have jurisdiction to review such claim and 
it is dismissed.


ORDER

The issue of entitlement to service connection for diabetes 
mellitus, Type 2, as a result of exposure to herbicides, is 
dismissed.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims for entitlement to service connection 
for peripheral neuropathy, upper and lower extremities, and 
glaucoma, both as secondary to diabetes mellitus, Type 2, as 
well as his claim for entitlement to an evaluation in excess 
of 10 percent for essential hypertension, pursuant to the 
duty to assist, these issues must be remanded for further 
development.

Regarding the Veteran's increased rating claim, the Board 
notes that the Veteran was last afforded a VA examination in 
September 2005.  Further, the Veteran testified as to current 
treatment for his service-connected disability through the 
Phoenix, Arizona VA Medical Center (VAMC), and the Mesa, 
Arizona, VA Outpatient Clinic, with the most recent treatment 
at the Mesa clinic in February 2008.  See Transcript, pp. 10-
11.  

As to the Veteran's secondary service connection claims, the 
Veteran testified that his claim for entitlement to service 
connection for diabetes mellitus, Type 2, had been developed 
under an erroneous theory of entitlement.  Instead of service 
connection for diabetes mellitus as a result of exposure to 
herbicides, the Veteran testified that his current diagnosis 
of diabetes was the result of negligent VA steroid treatment.  
See Transcript, pp. 4-8.  Although the theory of entitlement 
regarding the diabetes claim has changed, the issues of 
entitlement to service connection, secondary to diabetes, 
remain on appeal.

First, the Board notes that the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As such, the 
Veteran's increased rating claim must be remanded for a 
current opinion consistent with applicable rating criteria.  
The medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Second, where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively in the claims file, records from Phoenix  
VAMC and Mesa Clinic, from February 2008 through the present, 
should be obtained to the extent available.  Id.

Third, regarding the Veteran's claims for entitlement to 
service connection for peripheral neuropathy, upper and lower 
extremities, and glaucoma, both as secondary to diabetes 
mellitus, Type 2, the Court has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As such, these claims for entitlement to secondary 
service connection require consideration of the Veteran's 
claim for service connection for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
diabetes mellitus, resulting from steroid treatment, as the 
Veteran testified that VA steroid treatment may have caused 
his current diagnosis of diabetes. Therefore, determination 
regarding the referred §1151 claim could have an impact on 
the Veteran's secondary service connection claims.  The Board 
therefore finds these issues to be inextricably intertwined.  
As such, adjudication of the issues of entitlement to service 
connection for peripheral neuropathy, upper and lower 
extremities, and glaucoma, both as secondary to diabetes 
mellitus, Type 2, are deferred pending the adjudication of 
the Veteran's claim for service connection for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for diabetes mellitus, resulting from steroid 
treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Phoenix, Arizona VAMC, as well as the 
Mesa Clinic, and request copies of the 
Veteran's outstanding treatment records, 
with a focus on records from February 
2008 through the present.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  Following receipt of any additional 
medical records obtained pursuant to 
this remand, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination in order to 
ascertain the current nature and extent 
of the Veteran's service-connected 
hypertension.  The claims folder must 
be made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.  

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claim 
for hypertension should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

4.  After completing any necessary 
development with regard to the 
Veteran's claim for entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for 
diabetes mellitus, resulting from 
steroid treatment, and any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above, the § 1151 claim should be 
properly developed, to include a VA 
examination if necessary, and 
subsequently adjudicated.  See, e.g., 
testimony regarding steroid treatment 
at the VAMC in Memphis.

5.  Following the adjudication of the 
§1151 claim, the Veteran's claims for 
entitlement to service connection for 
peripheral neuropathy, upper and lower 
extremities, and glaucoma, both as 
secondary to diabetes mellitus, Type 2, 
must be readjudicated.  If either claim 
remains denied, a supplemental 
statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


